Case 6:20-cv-06063-SOH Document 11              Filed 07/02/20 Page 1 of 1 PageID #: 171



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


JEFFREY TAUTH, M.D.                                                               PLAINTIFF


v.                                  Case No. 4:20-cv-6063


NATIONAL PARK CARDIOLOGY
SERVICES, LLC d/b/a HOT SPRINGS
CARDIOLOGY ASSOCIATES; HOT SPRINGS
NATIONAL PARK HOSPITAL HOLDINGS,
LLC d/b/a NATIONAL PARK MEDICAL
CENTER; and LIFEPOINT HEALTH, INC.
d/b/a LIFE POINT HEALTH                                                        DEFENDANTS


                                           ORDER

       Before the Court is a Joint Motion and Stipulation of Dismissal with Prejudice. ECF No.

10. The parties move the Court to dismiss this action. Upon consideration, the Court finds that

the motion should be and hereby is GRANTED. Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 2nd day of July, 2020.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
